Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is dated as of August 5, 2014, by and
between the undersigned holder (“Shareholder”) of Company Common Stock, par
value $.01 per share, of Peoples Federal Bancshares, Inc., a Maryland
corporation (“Company”), and Independent Bank Corp., a Massachusetts corporation
(“Buyer”).  All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Merger Agreement (defined below).

 

WHEREAS, concurrently with the execution of this Agreement, Buyer, Buyer Bank,
Company and Company Bank are entering into an Agreement and Plan of Merger (as
such agreement may be subsequently amended or modified, the “Merger Agreement”),
pursuant to which Company shall merge with and into Buyer and, in connection
therewith, each outstanding share of Company Common Stock will be converted into
the right to receive the Merger Consideration;

 

WHEREAS, Shareholder beneficially owns (as determined pursuant to Rule 13d-3
under the Exchange Act) or has sole or shared voting power with respect to the
number of shares of Company Common Stock identified on Exhibit A hereto (such
shares, together with all shares of Company Common Stock subsequently acquired
by Shareholder during the term of this Agreement, including through the exercise
of any stock option or other equity award, warrant or similar instrument, being
referred to as the “Shares”), and holds stock options or other rights to acquire
the number of shares of Company Common Stock identified on Exhibit A hereto; and

 

WHEREAS, it is a material inducement to the willingness of Buyer to enter into
the Merger Agreement that Shareholder execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of, and as a material inducement to, Buyer
entering into the Merger Agreement and proceeding with the transactions
contemplated thereby, and in consideration of the expenses incurred and to be
incurred by Buyer in connection therewith, Shareholder and Buyer agree as
follows:

 

Section 1.                                           Agreement to Vote Shares. 
Shareholder agrees that, while this Agreement is in effect, at any meeting of
shareholders of Company, however called, or at any adjournment thereof, or in
any other circumstances in which Shareholder is entitled to vote, consent or
give any other approval, except as otherwise agreed to in writing in advance by
Buyer, Shareholder shall:

 

(a)                                 appear at each such meeting, in person or by
proxy, or otherwise cause the Shares to be counted as present thereat for
purposes of calculating a quorum; and

 

(b)                                 vote (or cause to be voted), in person or by
proxy, all the Shares that are beneficially owned by Shareholder or as to which
Shareholder has, directly or indirectly, the right to vote or direct the voting,
(i) in favor of adoption and approval of the Merger Agreement and the
transactions contemplated thereby (including any amendments or modifications of
the terms thereof adopted in

 

1

--------------------------------------------------------------------------------


 

accordance with the terms thereof); (ii) against any action or agreement that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Company
contained in the Merger Agreement or of Shareholder contained in this Agreement;
and (iii) against any Acquisition Proposal or any other action, agreement or
transaction that is intended, or could reasonably be expected, to impede,
interfere or be inconsistent with, delay, postpone, discourage or materially and
adversely affect consummation of the transactions contemplated by the Merger
Agreement or of this Agreement.

 

Shareholder further agrees not to vote or execute any written consent to rescind
or amend in any manner any prior vote or written consent, as a shareholder of
Company, to approve or adopt the Merger Agreement unless the Merger Agreement is
terminated in accordance with its terms.   Prior to the termination of this
Agreement, the obligations of Shareholder specified in this Section 1 shall
apply whether or not the Merger or any action described above is recommended by
the board of directors of Company or otherwise subject to a Change in
Recommendation.

 

Section 2.                                           No Transfers.  While this
Agreement is in effect, Shareholder agrees not to, directly or indirectly, sell,
transfer, pledge, assign or otherwise dispose of, or enter into any contract
option, commitment or other arrangement or understanding with respect to the
sale, transfer, pledge, assignment or other disposition of, any of the Shares,
except the following transfers shall be permitted: (a) transfers by will or
operation of law, in which case this Agreement shall bind the transferee,
(b) transfers in connection with bona fide estate and tax planning purposes,
including transfers to relatives, trusts and charitable organizations, subject
to the transferee agreeing in writing to be bound by the terms of this
Agreement, and (c) such transfers as Buyer may otherwise permit in its sole
discretion, subject to any restrictions or conditions imposed by Buyer in its
sole discretion.  Any transfer or other disposition in violation of the terms of
this Section 2 shall be null and void.

 

Section 3.                                           Representations and
Warranties of Shareholder.  Shareholder represents and warrants to and agrees
with Buyer as follows:

 

(a)                                 Shareholder has all requisite capacity and
authority to enter into and perform his, her or its obligations under this
Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by Shareholder, and assuming the due authorization, execution and
delivery by Buyer, constitutes the valid and legally binding obligation of
Shareholder enforceable against Shareholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(c)                                  The execution and delivery of this
Agreement by Shareholder does not, and the performance by Shareholder of his,
her or its obligations hereunder and the consummation by Shareholder of the
transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument,

 

2

--------------------------------------------------------------------------------


 

contract or other obligation or any order, arbitration award, judgment or decree
to which Shareholder is a party or by which Shareholder is bound, or any
statute, rule or regulation to which Shareholder is subject or, in the event
that Shareholder is a corporation, partnership, trust or other entity, any
charter, bylaw or other organizational document of Shareholder.

 

(d)                                 Shareholder is the record and beneficial
owner of, or is the trustee that is the record holder of, and whose
beneficiaries are the beneficial owners of, and has good title to all of the
Shares and options set forth on Exhibit A hereto, and the Shares and options are
so owned free and clear of any liens, security interests, charges or other
encumbrances except as otherwise described on Exhibit A hereto.  Shareholder
does not own, of record or beneficially, any shares of capital stock of Company
other than the Shares (other than shares of capital stock subject to stock
options over which Shareholder will have no voting rights until the exercise of
such stock options).  The Shares do not include shares over which Shareholder
exercises control in a fiduciary capacity and no representation by Shareholder
is made thereby pursuant to the terms hereof.  Shareholder has the right to vote
the Shares, and none of the Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement.

 

Section 4.                                           Irrevocable Proxy.  Subject
to the last sentence of this Section 4, by execution of this Agreement,
Shareholder does hereby appoint Buyer with full power of substitution and
resubstitution, as Shareholder’s true and lawful attorney and irrevocable proxy,
to the full extent of Shareholder’s rights with respect to the Shares, to vote,
if Shareholder is unable to perform his, her or its obligations under this
Agreement, each of such Shares that Shareholder shall be entitled to so vote
with respect to the matters set forth in Section 1 hereof at any meeting of the
shareholders of Company, and at any adjournment or postponement thereof, and in
connection with any action of the shareholders of Company taken by written
consent.  Shareholder intends this proxy to be irrevocable and coupled with an
interest hereafter until the termination of this Agreement pursuant to the terms
of Section 7 hereof and hereby revokes any proxy previously granted by
Shareholder with respect to the Shares.  The proxy granted by the Shareholder
shall not be exercised to vote, consent or act on any matter except as
contemplated by Section 1 above.  Notwithstanding anything contained herein to
the contrary, this irrevocable proxy shall automatically terminate upon the
termination of this Agreement.

 

Section 5.                                           No Solicitation.  Except as
otherwise expressly permitted under Section 5.09 of the Merger Agreement, from
and after the date hereof until the termination of this Agreement pursuant to
Section 7 hereof, Shareholder, in his, her or its capacity as a shareholder of
Company, shall not, nor shall such Shareholder authorize any partner, officer,
director, advisor or representative of, such Shareholder or any of his, her or
its affiliates to (and, to the extent applicable to Shareholder, such
Shareholder shall use commercially reasonable efforts to prohibit any of his,
her or its representatives or affiliates to), (a) initiate, solicit, induce or
knowingly encourage, or knowingly take any action that would reasonably be
expected to facilitate the making of, any inquiry, offer or proposal which
constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal, (b) participate in any discussions or negotiations regarding any
Acquisition Proposal, or furnish, or otherwise afford access, to any person
(other

 

3

--------------------------------------------------------------------------------


 

than Buyer) any information or data with respect to Company or otherwise
relating to an Acquisition Proposal, (c) enter into any agreement, agreement in
principle, letter of intent, memorandum of understanding or similar arrangement
with respect to an Acquisition Proposal, (d) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to an Acquisition Proposal (other than the
Merger Agreement) or otherwise encourage or assist any party in taking or
planning any action that would reasonably be expected to compete with, restrain
or otherwise serve to interfere with or inhibit the timely consummation of the
Merger in accordance with the terms of the Merger Agreement, (e) initiate a
shareholders’ vote or action by consent of Company’s shareholders with respect
to an Acquisition Proposal, or (f) except by reason of this Agreement, become a
member of a “group” (as such term is used in Section 13(d) of the Exchange Act)
with respect to any voting securities of Company that takes any action in
support of an Acquisition Proposal (other than the Merger Agreement).

 

Section 6.                                           Specific Performance;
Remedies.  Shareholder acknowledges that it is a condition to the willingness of
Buyer to enter into the Merger Agreement that Shareholder execute and deliver
this Agreement and that it will be impossible to measure in money the damage to
Buyer if Shareholder fails to comply with the obligations imposed by this
Agreement and that, in the event of any such failure, Buyer will not have an
adequate remedy at law or in equity.  Accordingly, Shareholder agrees that
injunctive relief or other equitable remedy is the appropriate remedy for any
such failure and will not oppose the granting of such relief on the basis that
Buyer has an adequate remedy at law.  Shareholder further agrees that
Shareholder will not seek, and agrees to waive any requirement for, the securing
or posting of a bond in connection with Buyer’s seeking or obtaining such
equitable relief.  In addition, after discussing the matter with Shareholder,
Buyer shall have the right to inform any third party that Buyer reasonably
believes to be, or to be contemplating, participating with Shareholder or
receiving from Shareholder assistance in violation of this Agreement, of the
terms of this Agreement and of the rights of Buyer hereunder, and that
participation by any such persons with Shareholder in activities in violation of
Shareholder’s agreement with Buyer set forth in this Agreement may give rise to
claims by Buyer against such third party.

 

Section 7.                                           Term of Agreement;
Termination.  The term of this Agreement shall commence on the date hereof. 
This Agreement may be terminated at any time prior to consummation of the
transactions contemplated by the Merger Agreement by the written consent of the
parties hereto, and shall be automatically terminated in the event that the
Merger Agreement is terminated in accordance with its terms; provided, however,
that the transfer restrictions in Section 2 hereof shall be automatically
terminated upon the receipt of the Requisite Company Shareholder Approval.  Upon
such termination, no party shall have any further obligations or liabilities
hereunder; provided, however, such termination shall not relieve any party from
liability for any willful breach of this Agreement prior to such termination.

 

Section 8.                                           Entire Agreement;
Amendments.  This Agreement supersedes all prior agreements, written or oral,
among the parties hereto with respect to the subject matter hereof and contains
the entire agreement among the parties with respect to the subject matter
hereof.  This Agreement may not be amended, supplemented or modified, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by each party hereto.  No waiver of any provisions hereof by either party
shall be deemed a waiver of any other provision

 

4

--------------------------------------------------------------------------------


 

hereof by any such party, nor shall any such waiver be deemed a continuing
waiver of any provision hereof by such party.

 

Section 10.                                    Severability.  In the event that
any one or more provisions of this Agreement shall for any reason be held
invalid, illegal or unenforceable in any respect, by any court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement and the parties shall use their
reasonable efforts to substitute a valid, legal and enforceable provision which,
insofar as practical, implements the purposes and intents of this Agreement.

 

Section 11.                                    Capacity as Shareholder.  This
Agreement shall apply to Shareholder solely in his or her capacity as a
shareholder of Company and it shall not apply in any manner to Shareholder in
his or her capacity as a director, officer or employee of Company or in any
other capacity.  Nothing contained in this Agreement shall be deemed to apply
to, or limit in any manner, the obligations of Shareholder to comply with his or
her fiduciary duties as a director of Company, and none of the terms of this
Agreement shall be deemed to prohibit or prevent any director or executive
officer from exercising his or her fiduciary obligations in the context of a
Superior Proposal pursuant to Sections 5.04 or 5.09 of the Merger Agreement. 
All rights, ownership and economic benefits of and relating to the Shares
contemplated hereby shall remain vested in and belong to Shareholder, and Buyer
shall have no authority to exercise any power or authority to direct Shareholder
in the voting of any of the Shares, except as otherwise specifically provided
herein, or in the performance of Shareholder’s duties or responsibilities as a
shareholder of the Company.

 

Section 12.                                    Governing Law.  This Agreement
shall be governed by, and interpreted in accordance with, the laws of the
Commonwealth of Massachusetts, without regard for conflict of law provisions.

 

Section 13.                                    WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.  EACH OF THE
PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

 

Section 14.                                    Waiver of Appraisal Rights;
Further Assurances.  Provided that the Merger is consummated in compliance with
the terms of the Merger Agreement, that the consideration offered pursuant to
the Merger is not less than that specified in the Merger

 

5

--------------------------------------------------------------------------------


 

Agreement executed on or about the date hereof, and that this Agreement has not
been terminated in accordance with its terms, to the extent permitted by
applicable law, Shareholder hereby waives any rights of appraisal or rights to
dissent from the Merger or demand fair value for its Shares in connection with
the Merger, in each case, that Shareholder may have under applicable law.  From
time to time, prior to the termination of this Agreement, at the Buyer’s request
and without further consideration, Shareholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to effect the actions and consummate the transactions
contemplated by this Agreement.  Shareholder further agrees not to, prior to the
termination of this Agreement, commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against Buyer, Buyer Bank, Company, Company
Bank or any of their respective successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger.

 

Section 15.                                    Disclosure.  Shareholder hereby
authorizes Company and Buyer to publish and disclose in any announcement or
disclosure required by the Securities and Exchange Commission and in the Proxy
Statement-Prospectus such Shareholder’s identity and ownership of the Shares and
the nature of Shareholder’s obligations under this Agreement.

 

(remainder of page intentionally left blank)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Maurice H. Sullivan, Jr.

 

Name: Maurice H. Sullivan, Jr.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ D. Randolph Berry

 

Name: D. Randolph Berry

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Lee Ann E. Coté

 

Name: Lee Ann E. Coté

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Myron Fox

 

Name: Myron Fox

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Hubert Gallagher

 

Name: Hubert Gallagher

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ William Giudice

 

Name: William Guidice

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Thomas J. Leetch, Jr.

 

Name: Thomas J. Leetch, Jr.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Vincent Mannering

 

Name: Vincent Mannering

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Norman Posner

 

Name: Norman Posner

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ John F. Reen, Jr.

 

Name: John F. Reen, Jr.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Maurice H. Sullivan, III

 

Name: Maurice H. Sullivan, III

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Frederick Taw

 

Name: Frederick Taw

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ James J. Gavin

 

Name: James J. Gavin

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

INDEPENDENT BANK CORP.

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

Name: Christopher Oddleifson

 

Title: President and Chief Executive Officer

 

 

 

 

 

SHAREHOLDER

 

 

 

 

 

/s/ Christopher Lake

 

Name: Christopher Lake

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shareholder

 

Shares

 

Options

 

D. Randolph Berry

 

110,240

 

0

 

Lee Ann E. Coté

 

21,549

 

0

 

Myron Fox

 

47,177

 

0

 

Hugh Gallagher

 

22,900

 

0

 

James J. Gavin

 

93,097

 

5,447

 

William Giudice

 

18,900

 

0

 

Christopher Lake

 

71,558

 

4,391

 

Thomas J. Leetch, Jr.

 

150,755

 

5,524

 

Vincent Mannering

 

30,700

 

0

 

Norman Posner

 

43,200

 

0

 

John F. Reen, Jr.

 

25,400

 

0

 

Maurice H. Sullivan, III

 

36,735

 

0

 

Maurice H. Sullivan, Jr.

 

172,175

 

5,524

 

Frederick Taw

 

27,900

 

0

 

 

--------------------------------------------------------------------------------